10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-mj-00887-VCF Document 12 Filed 10/14/20 Page 1of1

 

 

COT 44 2020

UNITED STATES DISTRICT COURT ___
DISTRICT OF NEVADA DISTRICT OF NEVADA

 

 

 

 

—__—_FILED ——— RECE!
——— ENTERED ——— SERVE
COUNSEL/PARTIES OF Ri

BY: DE

VED
DON
CORD

PUTY

 

UNITED STATES OF AMERICA, Case No. 2:20-mj-00887-VCF

Plaintiff, Order on Stipulation
to Extend Deadlines to Conduct
V. Preliminary Hearing and

File Indictment

RODRIGO NUNEZ-DE LEON,

aka “Rodrigo Nunez,”
aka “Rodrigo Nunez De Leon,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)() and (iv):

IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

on October 27 , 2020 at the hour of 4:00 p.m., be vacated and continued to

January 25, 2021 at the hour for 4:00 PM in LV courtroom 3D Magistrate Judge Cam Ferenbach.

DATED this !4_ day of October, 2020.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 

 

 
